UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                      _______________________

                          Summary Calendar
                            No. 01-31381
                      _______________________


         THE LAW OFFICES OF DANIEL E. BECNEL, JR. ET AL.,

                                             Plaintiffs-Appellants,

                               versus


               THE JOHN ARTHUR EAVES LAW FIRM ET AL.,

                                                Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       Docket No. 01-CV-1944
_________________________________________________________________

                          October 11, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

                This case comes to us on appeal from a dismissal for

lack of jurisdiction.   Finding the appellants’ arguments without

merit, we affirm the judgment of the district court.




     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                                   FACTS

           In February 2001 the Law Offices of Daniel E. Becnel, Jr.

(“Becnel”) contracted with appellee John Arthur Eaves Law Firm

(“Eaves”) for the settlement of a number of Becnel’s clients’ cases

against American Home Products. There was a falling out and Becnel

filed a declaratory judgment action on June 26, 2001, seeking

dissolution of the referral agreement.         This case was randomly

assigned to Chief Judge Berrigan. Shortly thereafter, Becnel filed

a motion to transfer the case to Judge Porteous’s court, before

whom the American Home Products cases were being tried.            Becnel

claimed that the instant action was substantially the same and

closely   related   to   those   cases.    Judge   Porteous   determined,

however, that the “two suits will not involve subject matter that

comprises all or a material part of the subject matter or operative

facts of the prior action” and transferred it back to Chief Judge

Berrigan on August 21, 2001.

           While the case was before Judge Porteous, Eaves filed a

motion to dismiss based on lack of subject matter jurisdiction

(July 17, 2001), noting that one of the named defendants, Richard

M. Martin, Jr. (“Martin”), was a resident of Louisiana, whose

presence destroyed complete diversity.       To this motion Becnel did

not respond. Instead, Becnel filed a motion seeking leave to amend

his original complaint to plead supplemental jurisdiction as an




                                     2
alternative jurisdictional basis.        Resolution of this motion was

referred to a magistrate judge.

           The magistrate judge denied Becnel’s motion to amend on

November 9, 2001; Chief Judge Berrigan had conditionally dismissed

the complaint in October, subject expressly to the magistrate

judge’s decision on the motion to amend, a decision Becnel did not

challenge.      The   district   court   accordingly    entered    judgment

dismissing the case.      For the reasons that follow, we affirm the

district court’s judgment.

                                 DISCUSSION

           Because Becnel identified Martin as a defendant in the

original     pleadings,   no    diversity     jurisdiction    existed,   see

Strawbridge v. Curtis, 7 U.S. 267, 3 Cranch (1806), as the district

court properly noted.     Urging reversal, Becnel makes the following

two arguments before this court.

           Becnel first argues that the district court erred in

finding Martin a necessary party to the case.                Rule 19 of the

Federal Rules of Civil Procedure does not mandate, Becnel argues,

the inclusion of Martin.       Because joinder decisions are within the

trial court’s discretion, Fed.R.Civ.P. R. 19(a), and Becnel has

presented no compelling argument for Martin’s exclusion, this court

will not overturn Chief Judge Berrigan’s decision.

           Becnel also argues that the magistrate judge abused her

discretion in declining to grant his motion to amend the complaint



                                     3
to assert supplemental jurisdiction. Because Becnel did not assert

to the district court his objection to the magistrate judge’s

order, he has waived this point.                  It is incorrect to argue, as

Becnel does, that when the district court’s dismissal order was

made contingent on the magistrate judge’s ruling on the motion to

amend, the magistrate judge order then became “dispositive.”                         The

district court has no authority either to make a magistrate judge’s

order dispositive       or    to   deprive       Becnel    of    an   opportunity     to

challenge that order. Of course the district court undoubtedly had

no such intents or motive here.             Becnel just goofed.            We will not

review a magistrate judge order that has not been timely objected

to.   Singletary v. BRX, Inc., 828 F.2d 1135, 1137 (5th Cir. 1987).

                                     CONCLUSION

             Federal procedural law grants much latitude to prospec-

tive plaintiffs.       For better or worse, this court has taken notice

of the old saw, the plaintiff is master of his complaint.                        See,

e.g., Terrebonne Homecare, Inc. v. SMA Health Plan, Inc., 271 F.3d

186   (5th   Cir.   2001).         Having       failed    to    manufacture   federal

jurisdiction    with    his    own    devices,      he    has    equally    failed    to

persuade us to do so for him.

             Judgment AFFIRMED.




                                            4